 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. SEUSS ENTERPRISES, L.P., a                    Case No.: 16-CV-2779 JLS (BGS)
     California limited partnership
12                                                     ORDER (1) GRANTING JOINT
                                                       MOTION FOR AN EXTENSION OF
13                                    Plaintiff,
                                                       TIME NUNC PRO TUNC FOR
14   v.                                                DEFENDANTS TO FILE THEIR
                                                       MOTION FOR ATTORNEYS’ FEES;
15   COMICMIX LLC, a Connecticut limited
                                                       (2) GRANTING PLAINTIFF’S EX
     liability company; GLENN HAUMAN,
16                                                     PARTE APPLICATION FOR AN
     an individual; DAVID JERROLD
                                                       ORDER DENYING DEFENDANTS’
17   FRIEDMAN a/k/a DAVID GERROLD,
                                                       MOTION FOR ATTORNEY’S FEES
     and individual; and TY TEMPLETON,
18                                                     AND BILL OF COSTS WITHOUT
     an individual,
                                                       PREJUDICE OR, IN THE
19
                                                       ALTERNATIVE, STAYING
                                   Defendants.
20                                                     PROCEEDINGS PENDING APPEAL;
                                                       AND (3) DENYING WITHOUT
21
                                                       PREJUDICE DEFENDANTS’
22                                                     MOTION FOR ATTORNEY’S FEES
                                                       AND BILL OF COSTS
23
24                                                     (ECF Nos. 154, 155, 157, 158)
25         Presently before the Court are Plaintiff Dr. Seuss Enterprises, L.P.’s Ex Parte
26   Application for an Order Denying Defendants’ Motion for Attorney’s Fees and Bill of
27   Costs Without Prejudice or, in the Alternative, Staying Proceedings Pending Appeal (“Ex
28   Parte App.,” ECF No. 157) and Plaintiff’s and Defendants ComicMix LLC, Glenn
                                                   1

                                                                              16-CV-2779 JLS (BGS)
 1   Hauman, David Jerrold Friedman a/k/a David Gerrold, and Ty Templeton’s Joint Motion
 2   for an Extension of Time Nunc pro Tunc for Defendants to File Their Motion for Attorneys’
 3   Fees (“Joint Mot.,” ECF No. 158). Also before the Court are Defendants’ Opposition to
 4   (“Ex Parte Opp’n,” ECF No. 159) and Plaintiff’s Reply in Support of (“Ex Parte Reply,”
 5   ECF No. 160) the Ex Parte Application, as well as Defendants’ Bill of Costs (ECF No.
 6   154) and Motion for Attorney’s Fees (“Fee Mot.,” ECF No. 155).
 7                                         JOINT MOTION
 8         In the Joint Motion, the Parties indicate that they have stipulated to extend the
 9   deadline for Defendants to file their Fee Motion from April 9, 2019, to April 10, 2019, see
10   Joint Mot. at 1–2, due to technical difficulties faced by Defendants’ counsel. See Decl. of
11   Dan Booth in Support of Joint Mot., ECF No. 158-1, ¶¶ 7–8. Counsel for Plaintiff has
12   stipulated to the timeliness of Defendants’ Fee Motion. See id. ¶ 9. Good cause appearing,
13   the Court GRANTS the Joint Motion (ECF No. 158) and EXTENDS NUNC PRO TUNC
14   the deadline for Defendants to file their Fee Motion to April 10, 2019.
15                                   EX PARTE APPLICATION
16         In its Ex Parte Application, Plaintiff requests that the Court denying without
17   prejudice Defendants’ pending Fee Motion and Bill of Costs or, alternatively, stay these
18   proceedings pending resolution of Plaintiff’s appeal. See generally Ex Parte App. Plaintiff
19   contends that, “[u]nder the Federal Rules of Civil Procedure, a district court may deny
20   without prejudice, or defer ruling on, a request for attorneys’ fees and costs until a pending
21   appeal has been decided.” Id. at 1–2 (citing Comments to Fed. R. Civ. P. 54 (1993
22   amendments); Fed. R. Civ. P. 58 advisory committee’s note to 1993 amendment). Plaintiff
23   urges that “[c]ourts in the Ninth Circuit, including this District, routinely find it appropriate
24   to deny without prejudice such motions in circumstances substantially identical to those
25   present here,” id. at 2 (citing FlowRider Surf, Ltd. v. Pac. Surf Designs, Inc., No. 3:15-cv-
26   01879-BEN-BLM, 2018 WL 6830611, at *3 (S.D. Cal. Dec. 21, 2018); Pacing Techs.,
27   LLC v. Garmin Int’l, Inc., No. 12-CV-1067-BEN JLB, 2014 WL 2872219, at *2 (S.D. Cal.
28   June 24, 2014); Sovereign Gen. Ins. Servs., Inc. v. Scottsdale Ins. Co., No. 2:05-cv-00389-
                                                     2

                                                                                   16-CV-2779 JLS (BGS)
 1   MCE-DAD, 2008 WL 5381813, at *1 (E.D. Cal. Dec. 23, 2008); Flores v. Emerich & Fike,
 2   No. 1:05-CV-0291 OWW DLB, 2007 WL 963282, at *7 (E.D. Cal. Mar. 29, 2007); Lasic
 3   v. Moreno, No. 2:05-CV-0161-MCE-DAD, 2007 WL 4180655, at *1 (E.D. Cal. Nov. 21,
 4   2007); G.P.P., Inc. v. Guardian Prot. Prod., Inc., No. 1:15-CV-00321-SKO, 2018 WL
 5   932087, at *3 (E.D. Cal. Feb. 16, 2018); Dufour v. Allen, Case No. 2:14-cv-5616 CAS
 6   (SSx), 2015 WL 12819170, at *2 (C.D. Cal. Jan. 26, 2015)), where “the Ninth Circuit’s
 7   decision could have a direct impact on this Court’s determination as to whether an award
 8   of attorney’s fees and costs [to Defendants as the prevailing parties] is appropriate,” id. at
 9   3, especially as to whether Plaintiff’s decision to pursue the action against Defendants was
10   reasonable or not. See id. at 3–4.
11         Defendants, on the other hand, argue that “[i]t will . . . conserve judicial resources
12   to address the Fee Motion and Bill of Costs when the case has just ended and the issues
13   raised are fresh in the Court’s mind.” Ex Parte Opp’n at 4. Relying on Reinicke v. Creative
14   Empire LLC, No. 12-cv-01405-GPC, 2014 WL 5390176 (S.D. Cal. Oct. 22, 2014), and
15   Johnson v. Storix, Inc., 2017 WL 2779265, *3 (S.D. Cal. June 27, 2017), among other
16   cases, Defendants contend that, “[o]n that basis, courts in this Circuit routinely exercise
17   their discretion to promptly determine the fees and costs due while appeal is pending, and
18   decline similar requests to defer.” Id. at 5. Further, “[Plaintiff]’s argument, that the Ninth
19   Circuit’s view of reasonableness of the merits appeal may affect this Court’s disposition
20   on fees and costs, is basically unfounded,” id. at 8, and “[t]his Court need not await the
21   Ninth Circuit’s opinion to assess whether [Plaintiff] reasonably spent two and a half years
22   litigating allegations of market harm it could not support.” Id. at 9. Finally, Defendants
23   contend that “[a] prompt decision would let the Ninth Circuit consolidate the pending
24   appeal from the merits with any appeal from this Court’s decisions on fees and costs,”
25   which “would serve the judicial interest in avoiding piecemeal appeals.” Id. at 10.
26         Upon full consideration of the Parties’ briefs and the law, the Court determines in
27   its discretion that the Ninth Circuit’s decision could have an impact on this Court’s
28   determination of whether attorneys’ fees and costs are merited under 17 U.S.C. § 505 and
                                                   3

                                                                                16-CV-2779 JLS (BGS)
 1   15 U.S.C. § 1117(a). See Fed. R. Civ. P. 58 advisory committee’s note to 1993 amendment;
 2   see also FlowRider Surf, Ltd., 2018 WL 6830611, at *3; Pacing Techs., LLC, 2014 WL
 3   2872219, at *2. The Court therefore GRANTS the Ex Parte Motion (ECF No. 157) and
 4   DENIES WITHOUT PREJUDICE Defendants’ Fee Motion (ECF No. 155) and Bill of
 5   Costs (ECF No. 154). The Court GRANTS Defendants leave to renew their Fee Motion
 6   and Bill of Costs within fourteen (14) days of the Ninth Circuit’s resolution of Plaintiff’s
 7   appeal.
 8         IT IS SO ORDERED.
 9
10   Dated: April 30, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4

                                                                               16-CV-2779 JLS (BGS)
